Citation Nr: 0835093	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk




 INTRODUCTION

The veteran served on active duty from August 1942 to June 
1946.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  Many years after service, the veteran developed bladder 
cancer and coronary artery disease (CAD), from which he died 
in June 2003.  These conditions were not caused by any 
incident of service or related to any service-connected 
disability. 

2.  A service-connected disability was not a principal or 
contributory cause of the veteran's death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  A current disability must be related to service or 
to an incident of service origin.  A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors and 
cardiovascular-renal disease, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran died in June 2003.  His death certificate listed 
his immediate cause of death as bladder cancer.  A heart 
condition was listed as a contributory cause of death.  In 
1947, the veteran was service-connected for loss of lower 
leg, residuals of foot injury, neurosis, and scars.  The 
veteran's service records show that in May 1945, while the 
veteran was on USS New Mexico near Okinawa, a suicide plane 
struck the ship about 30 feet from where the veteran was 
standing.  The concussion fractured his right os calcis and 
impaired his left leg affecting circulation such that an 
amputation was necessary about six inches below the knee.  

At the time of the veteran's death, a combined 70 percent 
rating was in effect for the loss of the left leg, fracture 
of the os calcis of the right foot, psychoneurosis, and 
shrapnel wound of left ring finger.  Although the veteran 
sought an increased rating, he was denied several times.  He 
last sought an increased rating in 1985, but failed to 
provide additional information that VA requested.  As a 
result, his claim was deemed abandoned.  38 C.F.R. § 3.158.  
Furthermore, prior to his death, service connection had not 
been established for bladder cancer, the veteran's primary 
cause of death.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   
In this case, the Board finds no probative evidence of a 
direct medical nexus between military service and the bladder 
cancer that caused the veteran's death.  In addition, there 
is no evidence that the veteran's bladder cancer manifested 
within one year after his service.  There is no clinical 
evidence of bladder cancer until January 2002, approximately 
56 years after separation from service.  Finally, there is no 
medical evidence that the veteran's bladder cancer was 
proximately due to or the result of any service-connected 
disability.  Thus, service connection for the primary cause 
of the veteran's death is not warranted on any theory of 
entitlement as the preponderance of the evidence is against 
finding a relationship exists between the veteran's bladder 
cancer and service or any service-connected disability.  

The Board now turns to the issue of whether service 
connection is warranted for the contributory cause of the 
veteran's death.  The appellant's main contention is that the 
veteran's service-connected loss of leg affected his 
circulatory system, causing a weak heart which was a 
contributing factor to his death.  She asserts that, by 1993, 
she had to provide 100 percent care for the veteran, because 
he was unable to perform the basic tasks to take care of 
himself.  She states that by 2002 the veteran was totally 
disabled, and the appellant had to hire additional nursing 
help.  Medical evidence submitted in support of the 
appellant's claim shows the veteran was diagnosed to have 
CAD.

Ischemic heart disease or other cardiovascular disease is 
service-connected as a proximate result if the veteran is 
service-connected for amputation of one lower extremity at or 
above the knee or amputation of both lower extremities at or 
above the ankles.  38 C.F.R. § 3.310(c).  Because the 
veteran's service connected left leg amputation was below the 
knee, service connection for his heart condition is not 
warranted under that provision.  

Furthermore, there is no medical evidence establishing an 
actual relationship between the veteran's heart disease and 
his service-connected left leg amputation.  In support of her 
claim, the appellant submitted a July 2003 letter from one of 
the veteran's private physicians.  This physician stated that 
the veteran had peripheral vascular disease, CAD, leukemia, 
severe anemia, and cancer of the bladder.  The physician 
stated that she never treated the veteran or sent him to a 
cardiologist for his CAD, because the veteran's leg was 
amputated already, and because of the veteran's state of 
leukemia and cancer of the bladder.  He was already too sick 
and was under a DNR (do not resuscitate) order.  There is no 
other medical evidence submitted in support of the 
appellant's claim.  

This physician's note does not give an opinion that the 
veteran's heart condition was proximately due to the 
veteran's amputated left leg.  Rather the physician merely 
says that she did not treat the veteran's CAD because of the 
amputation of the left leg.  Thus, the doctor's statement is 
insufficient to provide the necessary degree of certainty 
required for medical nexus evidence.  38 C.F.R. § 3.102 
(2005); Bloom v. West, 12 Vet. App. 185 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the presence 
of a claimed disorder or any such relationship).  

The Board has also considered the assertions of the appellant 
that the veteran's death was related to his active service.  
The appellant, as a layperson, is not competent to give a 
medical opinion on diagnosis or etiology of a disorder.  
While she has stated that she had some nursing training to 
care for the veteran during his lifetime, the evidence does 
not show that she has sufficient medical training to render 
opinions regarding causation or etiology.  Bostain v. West, 
11 Vet. App. 124 (1998), Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).

Thus, the Board finds that there is no competent medical 
evidence of an actual link between the veteran's heart 
condition and the amputation of the lower part of left leg.  
Indeed, no physician has related the two.  Accordingly, there 
is no competent medical evidence relating the veteran's loss 
of leg to his heart condition.  Thus, the Board finds that 
service connection for heart condition as secondary to 
service-connected loss of leg, is not warranted.   

However, the Board's inquiry does not end here.  The Board 
must also consider whether service connection is warranted on 
a direct or presumptive basis.  

The veteran's service medical records are silent for any 
complaints of or treatment for any heart condition.  
Furthermore, no objective findings or diagnosis of a heart 
condition are seen until many years after service.  The 
evidence, therefore, fails to establish that the veteran's 
heart condition began in service or that any such problem was 
diagnosed or manifested to a compensable degree within one 
year after service.  Thus, the Board finds that the 
preponderance of the evidence is against finding that service 
connection for the veteran's heart condition is warranted on 
either a direct or presumptive basis.  

Finally, the statement from the private doctor indicates that 
the veteran's bladder cancer was so extensive as to lead to 
ultimate death, and thus treatment for the heart condition 
would not have prevented the veteran's death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  However, the VA must 
consider whether there may be a reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence on accelerating death.  The 
service-connected condition must have affected a vital organ 
and must have been of progressive or deliberating nature.  
38 C.F.R. § 3.312(c).  The evidence of record manifests that 
the veteran's bladder cancer was the sole factor underlying 
the veteran's death.  While the certificate lists heart 
condition as a contributing factor, the certificate 
specifically provides that heart condition was not an 
underlying cause of the veteran's death.  Furthermore, none 
of the veteran's service-connected disabilities directly 
affected a vital organ that would have had a material 
influence on accelerating the veteran's death.  The evidence 
shows, therefore, that the veteran's bladder cancer was so 
overwhelming that the veteran's heart condition or service-
connected disability had no significant or material 
contribution to the veteran's death.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in September 2003 and March 
2005; and a rating decision in December 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


